                            Case 1:19-cr-10459-RWZ Document 325 Filed 01/09/20 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                      DISTRICT OF                                    Massachusetts



                                      USA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                               Felix- Rivera                                                                           Case Number: 19-10459-32

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Hennessy                                                           Mallard, P.                                               Lopez, S.
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 01/09/2020                                                         Digital                                                   King, D.
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

                       1/9/2020                           x         Witness: Brenda Liz Montez-Rivera




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
